Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
Applicant’s amendment filed on 15 January 2021 is hereby acknowledged.  No new matter has been added.  The amendment of the papers has been entered.

EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters:

	The wording of a design patent claim is statutory (37 CFR 1.153).  The phrase in the claim 	reading [design for the] must be amended to read -- design for a --.


Conclusion
The claimed design is patentable over the references cited.

Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/LEANNE WAS-ENGLEHART/Primary Examiner, Art Unit 2918